OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN



Iionorable Joe Fultz
County Attorney
orimee county
Anderson, Texas
Dofir sir:




             we aoknouleagereo
1942, wherein rou request en
the r0ii0wing raot8 and quo6




      the &&t-or-way    or the
      ditch obstructs  the
      owner? iiBml!Ee that
Honorable   Joe Fultz,   Page 2


     right-or-way is In the property      owner, would
     the umwer be the mm.

           ‘%OUPtr latsrcil roads are all lined with
     drainage ditohes on both sidea.      The roads are
     Oonstrusted end maintained by Crimea County, the
     *itohm being perlodicelly     graded and aleaned,
     The right-of-ways    are all owned by Grimes County.
     IQ order to get aeroas the drainage dltoher to
     the land adjoining the ri@t-of-way, oulverts
     and dltohes must bs built.      The bridges being
     wholly on the right-Of-wry,     the bridge6 llka-
     wise woilld be located wholly on the right-of-
     Way. 130 agreement exists hstween the land-
     omtws who abut the rights-or-way      in &imea
     County.    Grimes County refusea to cons~truot
     the bridgea.    Foe simple title   to the ri,#t-
     or-way 1.6 in Grlmea county.
           whose reaponalbillty  la it to oonetruot
     bridgea over drainage ditohes,  whioh lie tiolly
     on the rights-or-wayin Griwea county, where
     euch bridges are neorsaery to reach property
     ebuttlng the right-of-way?
            “A hlghway drainage ditoh,    5 feet in depth,
     rum parall@     with the roedwey and is situated
     on the right-or-way    oi state Eighhnay HO. 90,
     outside the limits of any inoorporated       oity.  ,The
     right-of-way   and ditoh is graded and malntalned
     exolusirely   by the “tat6 Bighway Departwont.       The
     ree simple title    of the right-or-way    is in the
     .mw     or Tmta8.   The landowner ha8 e lot ol lend,
     oontainlng one-halt eare, adjoining       the rl&t-Of-
     way, and he oanuot reaoh his land beoeusa thrrs
     is no bridge ovar the ditoh.
           *The ditch being wholly on the right-of-way
     of the State, Grlms County has disolaimed rce-
     possibility   ror construction    of the brldgb.    The
     State Highway Dcpertment has also Elsclaimd         roe-
     ponaibillty.     Tbers is no   eontrsotual obligatim
     between any 0r the intersstied parties.
            -YIhose reaponel.bllity i0 it to oonatruot a
     bridge over a drainage ditob loaated wholly on the
     rlgbt-of-way    0r a rtste RUtmay?”
                                                                                27




Bonorabla    Joa Fulte,     rega    3


           Aaoees to and rroo a olty street, a oounty road
or %ate Hf.&way ia a right appurtenant to the abutting
owner, whsther the tee to mid straet or road or highway
la In the olty, oounty or stat. or privately owned.
            Yihere the Ttste, County or City has out a ditsh
along any property the adjoining    land owner has the prlvllaga
oi and right to construot and melntaln all naooaeary brldgaa
or culverts   aorom aeme to enable hlat to have Ingram end
agree8 to his land.
             or 00umo       under       some   5pcolri0    ra0t   altuatlons,
where it could ba d~:~oerned that aithbr the fteta,  the oounty,
or the olty here destroyed  or lapelred  suoh right of aosaas,
the abutting  owner Eight have an aotlon in damages against
the Ctate, oounty or olty,  aa the oeae may ba.
             Trzstlng     tat   tha      formgoing    fully   anmera     your
Inquiry,    wa are
                                                          Yourta very   truly